Citation Nr: 1638738	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-00 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Shannon K. Holstein, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from January 2003 to April 2005.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In that decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating.  The Veteran timely appealed the initial rating assigned.

In a July 2015 Board decision, the claims were remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a January 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Veteran, through her attorney, provided additional argument and evidence in September 2016.  At that time, a written waiver of local consideration of this evidence was also submitted; the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, but has not more nearly approximated total occupational and social impairment.

2.  The evidence is at least evenly balanced as to whether, throughout the appeal period, the Veteran's service-connected disabilities to include PTSD and irritable bowel syndrome precluded her from securing or following substantially gainful employment consistent with her education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the PTSD claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in February 2012 and October 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The VA examinations obtained here are collectively sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

II.  Initial rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 30 percent evaluation for her service-connected PTSD from October 14, 2011, the date of claim.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 57 to 75 as determined by treatment providers and VA examiners.  These scores are indicative of mild to moderate impairment.  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118  (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

For the following reasons, an initial rating of 70 percent disability rating is warranted under the schedular criteria for the entire appeal period.

Here, a Vet Center Intake Assessment dated April 2011 documented the Veteran's report of suicidal thoughts.  She reported that her emotional stress from her military sexual trauma is "overwhelming at times."  She endorsed feelings of hopelessness and trust issues, which cause anxiety and depression.  She denied homicidal thoughts or plans.  She endorsed excessive fatigue, disturbed sleep, irritability or aggression (with little or no provocation), anxiety, depression, apathy or lack of spontaneity, affective liability, speech difficulty, delusions, disorganized thinking, hallucinations, and grossly disorganized catatonic behavior.  She also reported an excessive appetite with recent weight fluctuations of 50 pounds.  She further endorsed a low energy level.  The treatment provider noted that the Veteran has "severe trust issues with men due to military sexual trauma, also [the Veteran] suffers from social anxiety."

VA treatment records dated June 2011 documented the Veteran's report of depression, anxiety, difficulty with focusing and concentration, poor sleep, and weight gain.  She denied suicidal ideation, and reported no previous suicide attempts.  She indicated that she works full-time as a civilian for the Nebraska National Guard, and has a bachelor's degree in Criminal Justice.  She enjoys fishing as a form of recreation.  A VA treatment record dated November 2011 documented a GAF score of 65.

The Veteran was afforded a VA examination as to her PTSD claim in February 2012.  The examiner noted that the Veteran has symptoms of anxiety and depression, which are part of the symptomatology of PTSD.  The examiner determined that the Veteran's PTSD was manifested by "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The Veteran has endorsed "a number of symptoms of depression including a sense of worthlessness, guilt, low energy, detachment from others, decreased sex drive, no motivation, and anhedonia."  The Veteran also reported impaired sleep with frequent waking and significant weight gain.  She has been "struggling with a number of symptoms" including anxiety, nightmares, and intrusive thoughts, as well as avoidance of smells, certain words, the dark, and crowds.  The Veteran has also tried to increase her sense of safety with hypervigilance, guns, a baseball bat, and her dogs.  She is easily startled and deals with her anxiety by drinking alcohol.

The February 2012 VA examiner noted that the Veteran's report that her relationship with her boyfriend is increasingly irritable due to the stress of living with her sister and her five dogs.  She endorsed contact with her extended family.  She occasionally goes out with others to bowl or dine out.  She reported full-time employment as a security guard; she spends her free time reading books, running, watching television, or walking her dogs.  The Veteran began mental health treatment in June/July 2011.  The examiner noted that she was well-oriented and her concentration was intact.  The Veteran's mood was "sad, anxious, depressed, [and] occasionally happy" depending on triggers.  Her insight and judgment were intact.  She reported difficulty going to sleep due to bad dreams.  Her memory was intact.  The Veteran indicated that she has difficulty with having sexual relationships.  She sometimes hears the voice of her rapist in the daytime or at night when getting ready to sleep.  She reported hypervigilance; in particular, she experiences anxiety being alone with men and reports that she is always looking for an exit if she is in a room with a man.  The examiner confirmed a diagnosis of PTSD, and assigned a GAF score of 65.

In a June 2014 statement, the Veteran detailed her history of psychological symptomatology dating from her military sexual assault.  In pertinent part, the Veteran reported that, in the fall of 2011, her sister encouraged her to seek mental health treatment.  The Veteran reported this as her "true low point on my PTSD journey."  She stated that, at that time, she was experiencing memory problems, anxiety, agitation, and exaggerated startle response to the point that she "could barely function."  She indicated that her symptoms stabilized with regular mental health treatment.  However, the Veteran explained that her PTSD "severely affects" her relationships.  She explained that her ex-husband could not understand her anxiety, panic attacks, lack of sleep, social isolation, and alcohol abuse.  She did not like to leave the house due to her severe anxiety.  She reports that her current husband is "more tolerant" of her PTSD, but their relationship is still a struggle.  She stated that she has no friends, and rarely socializes.  She remains close to her twin sister.  She does not "talk much" with her parents or other sisters.  The Veteran further explained that her anxiety and panic attacks have become so severe that she has begun to have heart palpitations and had to leave her job.  She stated that she is only able to work part-time in order to cope with her anxiety.

The Veteran's twin sister, Ms. R.M., also submitted a June 2014 statement detailing the Veteran's mental health symptoms.  Ms. R.M. explained that, after the Veteran's military discharge, she "appeared to struggle with finding good relationships."  The Veteran withdrew from her relationship with Ms. R.M., as well as with her family.  Ms. R.M. stated that the Veteran's PTSD has significantly impacted her relationship with her family members due to her social isolation.

VA treatment records dated in April 2012 document diagnoses of PTSD and depressive disorder, not otherwise specified (NOS); a GAF of 75 was assigned.  A January 2014 VA psychiatric consultation documented the Veteran's report that she feels tired and sleeps for 14 to 16 hours, daily.  This has been going on for the last six months.  She endorsed anxiety, irritability, and nightmares, which have somewhat decreased following a prescription for sertraline two weeks ago.  Her libido is poor, and her appetite varies.  She admits to feelings of guilt, but denied hopeless or helplessness.  She admitted to past suicidal thoughts, but denied any current suicidal ideation.  She has some anhedonia; her attention and concentration are poor.  The Veteran also reported hypervigilance and nightmares (three per week).  She is currently working on an on-line Master's Degree.  She has been married to her second husband for six months.  She reported emotional support from her twin sister and older sister.  She smokes marijuana nightly.  The treatment provider assigned a current GAF of 57.

In an April 2014 VA psychiatry note, it was indicated that the Veteran "feels spaced out" on her psychiatric medication and "feels as if she is forgetting something constantly."  She reported that her attention and concentration have decreased.  She continues to have flashbacks before falling asleep at night.  She stated that "she finds herself feeling depressed and sad and lacks motivation and drive."  An August 2014 VA treatment record noted the Veteran's report that when she is at work she "is always feeling some level of anxiety.  She feels a sense of impending doom."  She endorsed continued feelings of worthlessness stemming from her sexual assault.  In a March 2015 VA treatment record, the Veteran reported that she gave up her job at Zales jewelry store because she was scheduled for pelvic floor surgery.  VA treatment records dated July 2015 noted that the Veteran's mood remains stable and she is doing well.  The Veteran is looking for an internship to begin in August 2015, and expects to graduate with a Master's Degree in mental health counseling in December 2015.  She was casually dressed and groomed; her affect was full and appropriate.  She denied hallucinations, delusions, and suicidal ideation.  Her judgment and insight were intact.

Pursuant to the July 2015 Board Remand, the Veteran was afforded a VA psychological examination in October 2015.  The examiner interviewed the Veteran and determined that the Veteran's PTSD is manifested by "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform."  The Veteran reported that she lives with her husband of two years, and they have no children.  She indicated that their relationship is "very good."  She talks by telephone with her father and step-mother on a biweekly basis.  She is close with her twin sister, but is not as close to her other three sisters.  The Veteran has no close friends and does not belong to any social groups.  She reported that she has been a full-time student for the past two and a half years.  She will be graduating in December 2015 with a Master's Degree in community mental health counseling.  She has been an intern at the county jail since September 2015.  She stated that she has had jobs "on and off" while going to school.  The Veteran receives regular mental health treatment, as well as medication management from a psychiatrist.  She endorsed symptoms of recurrent recollections of the event, as well as avoidance of stimuli associated with the traumatic event.  She also reported persistent, distorted cognitions about the cause or consequences of the traumatic event leading her to blame herself.  She endorsed a persistent negative emotional state, feelings of detachment or estrangement from others, irritable behavior and outbursts of angry, hypervigilance, and sleep disturbance.  She also reported anxiety and chronic sleep impairment.

The October 2015 VA examiner indicated that the Veteran was casually dressed and groomed.  She maintained normal speech and eye contact.  She interacted in a logical, coherent, and cooperative fashion.  Her affect was full range.  She described her mood as "super anxious," but she denied significant feelings of depression.  She reported that her energy level is "okay."  Her concentration is good (with marijuana), and her appetite is low.  She denied feelings of worthlessness or hopelessness.  She denied suicidal ideation.  The examiner found no signs of thought disorder, hallucinations, or delusions.

With regard to occupation, the October 2015 VA examiner indicated that "[i]t is less likely than not that the Veteran is unemployable due to PTSD."  The examiner indicated that the Veteran's PTSD causes "mild intermittent impairment" in reliability and productivity, as well as "mild to moderate" impairment in her mood."

The Veteran submitted another statement in support of her claim in August 2016, in which she detailed her mental health symptomatology since 2014.  She stated that she was able to earn her Master's Degree in community mental health counseling.  She explained, "[t]his was a huge accomplishment for me, but I had to do 90 percent of the work online due to my panic attacks, anxiety, and poor concentration around groups of people."  She stated that she had difficulty completing her internship at the county jail, and experienced trouble sleeping with flashbacks nightly.  She stated that her "panic attacks are almost always triggered by public stress, and loud conversations by strangers."  Even when she is home, she experiences constant anxiety, although it is less severe than when she is in public.  She reported difficulty working as a result of this anxiety.  She indicated that when she is in public, her anxiety often starts rising, her heart races; she shakes and sweats profusely, and cannot breathe.  She reported that, since her June 2014 statement, she worked for a time at Zales jewelry store.  She liked her job and co-workers.  However, her irritable bowel syndrome and panic attacks affected her ability to work because she would regularly hear loud noises and strange conversations.  She reported fearing for her safety at work due to large groups of people at the mall, which made her feel on-edge.  She now works part-time overnights at a youth center; however, she experienced problems with anxiety in that position.  She stated that she drinks less alcohol than in the past, but does rely on marijuana to calm her down.

In support of her claim, the Veteran, through her attorney, also submitted a May 2016 disability benefits questionnaire (DBQ), completed by Dr. A.H., a psychologist.  In the DBQ, Dr. A.H. confirmed diagnoses of PTSD and depressive disorder, recurrent, severe.  She explained that these disorders overlap in symptom expression.  Dr. A.H. indicated that the Veteran's PTSD symptoms are manifested by "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  Dr. A.H. noted that the Veteran reports a "fair relationship" with her father and step-mother.  She has been married for three years and describes her marriage as "good."  She has no children.  The Veteran stated that she has no close friends and does not engage in activities outside the home.  She is currently working part-time as a temp, and has held the job for less than a month.  She reported that she "has been fired or suspended from a job once [for] drinking and [having] sexual relations with a co-worker."

Dr. A.H. noted the Veteran's report that she considered suicide more than a year ago; her plan was to cut her wrists.  The Veteran denied recent mental health counseling.  She continues to use marijuana; however, she does not use any other illegal drugs.  She endorsed recurrent involuntary and intrusive memories, traumatic nightmares, intense or prolonged distress after exposure to traumatic reminders; and marked physiologic reactivity after exposure to trauma-related stimuli.  The Veteran also reported avoidance, persistent negative beliefs and expectations about oneself and the world, persistent negative trauma-related emotions, markedly diminished interest in significant activities, feeling alienated from others, and a constricted affect.  She further endorsed irritable or aggressive behavior, hypervigilance, exaggerated startle response, problems in concentration, and sleep disturbance.  Dr. A.H. additionally noted that the Veteran's PTSD symptoms manifested through depressed mood, anxiety, suspiciousness, panic attacks more than once a week, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a work-like setting, inability to establish and maintain effective relationships, and impaired impulse control.

Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on her social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  While the GAF scores have generally reflected levels of mild to moderate impairment, neither GAF scores nor an examiner's characterization of the degree of the disability are dispositive of the legal questions involved in determining the appropriate rating for PTSD.  38 C.F.R. § 3.100(a) (2012) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

The symptomatology associated with the Veteran's service-connected PTSD, to include that indicated by the lay statements and treatment records, supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control with periods of unprovoked irritability with outbursts of anger; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been endorsed by the Veteran, as corroborated by her twin sister, Dr. A.H., and VA and private treatment providers/examiners.  The evidence reflects that the Veteran's psychological symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation since the date of claim.

Significantly, however, the symptoms have not at any point during the appeal period more nearly approximated total occupational and social impairment.  In this regard, the Board recognizes that the Veteran was not consistently employed during the period under consideration.  However, the evidence does not reflect that the symptoms have more nearly approximated total occupational and social impairment.  Although she socially isolates herself, the Veteran does maintain regular contact with certain family members including her husband and twin sister.  Her reported history of inability to establish and maintain effective relationships, irritability, and suicidal ideation are specifically contemplated in the criteria for a 70 percent rating.  Moreover, she has consistently demonstrated appropriate hygiene, and her thought processes have been intact throughout the appeal period.  Thus, neither the symptoms nor overall level of impairment more nearly approximate the criteria for a 100 percent rating under the rating criteria, and an initial rating higher than 70 percent is therefore not warranted for the Veteran's PTSD.
 
The Board additionally finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's psychological symptomatology as described above.  Moreover, as indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, consideration of whether there has been marked interference with employment or frequent hospitalization is not required, and referral for extraschedular consideration is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, the preponderance of the evidence reflects that an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.  The benefit of the doubt doctrine is therefore not for application.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Entitlement to a TDIU.

TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

The Veteran is now service-connected for PTSD evaluated as 70 percent disabling, irritable bowel syndrome evaluated as 30 percent, and recurrent exudative pharyngitis at zero percent.  It is therefore undisputed that the Veteran meets the percentage requirements for schedular consideration of TDIU under 38 C.F.R. § 4.16(a).  Thus, the question is whether her service-connected disabilities preclude gainful employment for which her education and occupational experience would otherwise qualify her.

In her June 2014 formal TDIU claim, the Veteran asserted that she is unemployable as a result of her service-connected PTSD and irritable bowel syndrome.

As described above, the Veteran has a Master's Degree in Mental Health Counseling; however, the evidence of record does not show that she has ever worked full-time in this field.  Rather, she reported that she last worked full-time in security in February 2012.  See, e.g., the Veteran's formal TDIU claim dated June 2014.  She has since worked several part-time positions in security and sales averaging from 10 to 15 hours per week.  Id.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2015).

In a June 2014 statement, the Veteran explained that her anxiety and panic attacks became so severe that she began to have heart palpitations and had to leave her job at a small, local video store.  She stated that she is only able to work part-time, for a few hours a week, or her "anxiety goes sky high."  She indicated that she recently began a part-time job at a jewelry store at the mall, where she never has to work alone.  She hopes that her PTSD does not disrupt this new job.

In an October 2015 statement, Ms. V.S., the manager at Zales jewelry store where the Veteran previously worked, indicated that the Veteran got along well with her supervisor and other employees.  However, the Veteran spent a lot of time in the bathroom, which became a problem.  The Veteran "also called in sick a lot, and would call in sick for two or three shifts in a row."  Ms. V.S. indicated that the Veteran would frequently leave work early, and "[i]t appeared to me that she would get nervous, and her stomach was affected."  Ms. V.S. described the Veteran as meek and very safety-oriented; she regularly avoided conflict with unhappy customers.  Ms. V.S. stated that, after a few months, "it was difficult for me to keep [the Veteran] on shorter shifts and/or cover the shifts she needed to leave early from or could not work at all.  We came to a mutual agreement that she probably needed to leave employment with the store."
In a June 2016 statement, the Veteran described her increased panic attacks and rising anxiety.  She stated that it is difficult for her to stay in a job because when she is in public her anxiety increases, her heart races, she physically shakes, and sweats profusely.  She reported that she last worked at Zales jewelry store, but her irritable bowel syndrome and panic attacks affected her work.  Her anxiety increased, she had difficulty sleeping, and her irritable bowel syndrome caused her to use the bathroom a lot.  She stated that she is currently working part-time on overnights at a youth center, but her anxiety has caused difficulties including inability to focus, as well as feelings of uselessness and helplessness.  She reported that she is struggling to keep this job.

As explained above, in a May 2016 DBQ, Dr. A.H. indicated that the Veteran's PTSD manifests in a difficulty adapting to stressful circumstances including work or a work-like setting, and an inability to establish and maintain effective work and social relationships.

Additionally, in support of her TDIU claim, the Veteran submitted a May 2016 vocational assessment by G.U.  G.U. is an Advanced Registered Nurse Practitioner with a specialty as a Family Nurse Practitioner.  After reviewing the Veteran's medical history including her psychological and gastrointestinal symptoms, G.U. concluded that "[t]he overall instability and chronic nature of [the Veteran's] service-connected disabilities . . . substantiate [her] inability to pursue, obtain, and maintain gainful employment at a work level that would meet her mental and physical needs, limitations, and restrictions related to the symptomatology associated with the disability conditions."  G.U. noted that the Veteran has formal education in the community mental health field, but "lacks certification in any other vocation, further substantiating her inability to secure and maintain gainful employment."  G.U. continued, "[t]he medications and therapies (both prescribed and non-prescribed) for treatment of service-connected disabilities and the associated side effects of these medications hamper this Veteran's ability to function safely in any time of work environment."  G.U. concluded that the Veteran "meets the criteria of laws established in the [VA] regulation of 38 C.F.R. § 4.16 upon application of pending increase in PTSD disability condition, substantiated on the evidence having been submitted by this Veteran from her psychologist, which supports worsening symptomatology and an increased rating application."
There is thus conflicting medical evidence as to whether the Veteran's service connected disabilities render her unemployable.  The October 2015 VA examiner indicated it was not likely that the Veteran was unemployable due to PTSD.  G.U. indicated that the Veteran's PTSD rendered her unemployable.  However, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Although the Veteran has a Master's degree in mental health counseling, the above evidence reflects that she has been unable to consistently work in this field due to the impact of her service connected disabilities.  The evidence is thus at least evenly balanced as to whether the Veteran's service connected disabilities render her unemployable.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

An initial disability rating of 70 percent, but no higher, for PTSD is granted for the entire appeal period, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


